Exhibit 10.7D

 

SECOND AMENDMENT TO THE LICENSE AND COLLABORATION AGREEMENT

 

This SECOND AMENDMENT TO THE LICENSE AND COLLABORATION AGREEMENT (this “Second
Amendment”) is made effective as of the 25th day of November, 2003 by and
between Tercica, Inc., a Delaware corporation having an office located at 651
Gateway Boulevard, Suite 950, South San Francisco, California 94080 (formerly,
Tercica Medica, Inc., “TM”) and Genentech, Inc., a Delaware corporation having
an office at 1 DNA Way, South San Francisco, California 94080 (“GNE”). TM and
GNE are sometimes referred to herein individually as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

WHEREAS, GNE and TM have entered into that certain License and Collaboration
Agreement, dated April 15, 2002, as amended (the “Agreement”), whereby GNE
transferred certain materials and information to TM relating to IGF-I and
granted to TM certain rights to develop and commercialize IGF-I in the United
States; and

 

WHEREAS, the Parties wish to enter into an amendment to the Agreement in order
to amend certain terms set forth therein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

  1. All capitalized terms not defined in this Second Amendment shall have the
meanings given to them in the Agreement.

 

  2. The second sentence of Section 8.1(a) shall be amended to read as follows
(addition in italics:) “TM agrees that such supply shall not be used for human
use, unless it agrees to the terms of section 8.1 (c) below.

 

  3. A new section shall be added as Section 8.1 (c) as follows:

 

(c) Use of Supply in Humans. In the event TM decides to use any IGF-I received
from GNE pursuant to this Section 8.1 in humans as part of a human clinical
trial or otherwise, TM agrees that TM is fully responsible for complying



--------------------------------------------------------------------------------

with any and all applicable laws, regulations and requirements regarding such
use, including without limitation, any FDA regulations relating to the QA/QC
testing, safety, expiration extension, labeling and distribution of such
product. TM further agrees that it will not include GNE’s name or other GNE
information on any label (including any underlabel) on any such product
distributed to clinical sites for human use. It is agreed that any failure to
comply with the terms of this subsection (c) shall constitute a “negligent act,
omission or willful misconduct” under Section 14.3. For clarity and without
limiting the foregoing, TM shall have the right to use the IGF-I receieved from
GNE pursuant to this Section 8.1 in connection with its exercise of its rights
under the Agreement and that certain International License and Collaboration
Agreement by and between TM and GNE dated July 25, 2003.

 

  4. Section 8.2 (a) shall be deleted and replaced with the following (for ease
of reference, the second, third and fourth sentences have been changed):

 

(a) Responsibility. TM shall be responsible, at its own cost, for the
Manufacture of any and all Licensed Product needed for pre-clinical and clinical
purposes other than quantities of Licensed Product supplied by GNE pursuant to
Section 8.1 above. Effective January 1, 2004, TM agrees to supply any needed
IGF-I to the clinical investigators listed in Exhibit E, each of whom had with
GNE, a contract in existence prior to the Effective Date for the supply of IGF-I
in order to conduct investigator sponsored trials relating to IGF-I (it is
anticipated that the amount of IGF-I needed would remain approximately
consistant with previous levels). GNE shall supply the needed IGF-I described in
the preceding sentence to such investigators until December 31, 2003. TM agrees
that it will use its best efforts to be able to produce IGF-I suitable for
clinical use in humans by June 30, 2004. TM may only hire or otherwise contract
with one or more Third Party(ies) to Manufacture any or all of the Licensed
Product needed hereunder with the prior written consent of GNE and GNE consents
to TM’s sublicense of its right to Manufacture IGF-I or Licensed Product to
Cambrex Corporation (including subsidiaries thereof). GNE further agrees that TM
may hire or contract with such other contract manufacturers as TM may seek to
use, provided that GNE has consented to the use of such contract manufacturer,
and that GNE will not unreasonably block TM’s ability to find a suitable
contract Manufacturer.

 

  5.

Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect and, as modified or amended, is hereby ratified, confirmed
and approved. No provision of this Second Amendment may be modified or amended
except expressly in a writing signed by both Parties nor shall any terms

 

2



--------------------------------------------------------------------------------

be waived except expressly in a writing signed by the Party charged therewith.
This Second Amendment shall be governed in accordance with Section 16.11 of the
Agreement.

 

IN WITNESS WHEREOF, each of the Parties has executed this Second Amendment in
duplicate originals by their proper officers as of the date and year first above
written.

 

TERCICA, INC.    GENENTECH, INC. By:   

/S/    TIMOTHY P. LYNCH

--------------------------------------------------------------------------------

   By:   

/S/    JOSEPH MCCRACKEN

--------------------------------------------------------------------------------

     Name: Tim Lynch         Name: Joseph McCracken      Title: Chief Financial
Officer         Title: V.P., Business Development

 

3